Citation Nr: 1635377	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-31 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood with polysubstance abuse and amphetamine dependence in early full remission.  

REPRESENTATION

Appellant represented by:	J. Michael Woods , Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel






INTRODUCTION

The Veteran served on active duty from June 2006 to August 2006 and from October 2006 to February 2008.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Louisville, Kentucky.


FINDING OF FACT

On August 29, 2016 the Board was notified by the Department of Veterans Affairs (VA), that the appellant died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


